Citation Nr: 1423038	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  At no time during this appeal, even considering the Veteran's pain and corresponding functional impairment, has the Veteran's degenerative joint disease of the right knee manifested: ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage; nonunion or malunion of the tibia or fibula; nor has it limited his leg flexion to 60 degrees or less, or leg extension to 15 degrees or more.

2.  At no time during this appeal, even considering the Veteran's pain and corresponding functional impairment, has the Veteran's degenerative disc disease of the lumbar spine manifested: guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes; nor has it limited forward flexion of the thoracolumbar spine to 60 degrees or combined range of thoracolumbar spine motion to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  The criteria for an initial rating in excess of 10 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claims for higher ratings arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103 and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a spine and joints examination in August 2010 which involved an in-person interview with the Veteran and a physical assessment, including range of motion (ROM) testing.  The Board finds this examination to be adequate because the examiner described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not indicated that his conditions have worsened since his August 2010 examination.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran is in receipt of a 10 percent rating for degenerative joint disease of the right knee and a 10 percent rating for degenerative disc disease of the lumbar spine with myofacial lumbar syndrome, postoperative.  The Veteran contends that the severity of his disabilities entitles him to higher ratings for these conditions.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Analysis

1.  DJD of the right knee

The Veteran has been diagnosed with DJD (arthritis) of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, essentially, that when documented by X-rays, arthritis (DJD) is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable: for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

At his August 2010 VA examination, the Veteran reported increasing constant pain in his right knee since his initial injury in 1967 with flares-ups 15 to 20 times per year which can last up to a week but generally are shorter.  He reported that he occasionally takes Tylenol for pain but does not wear a brace.  The VA examiner found the Veteran's leg extension limited to 10 degrees with increasing pain on repetition and inability to fully straighten the leg.  The Veteran was capable of flexion to 130 degrees with pain at the extreme, increased on repetition with general grinding on motion.  The examiner noted a total loss of articular cartilage but no effusion in the joint.  The Veteran's knee was stable to varus and valus strain with no anterior or posterior instability.  The examiner found no increase in fatigue, weakness, lack of endurance or incoordination with repetitive motion.

Subsequent VA treatment records confirm that the Veteran continued to experience knee pain and may eventually be a candidate for knee replacement surgery if his condition deteriorates.  

The preponderance of the evidence shows that, even considering the Veteran's pain and corresponding functional impairment, his knee disability does not warrant a rating in excess of 10 percent.  The record does not indicate ankylosis, recurrent subluxation or lateral instability, nonunion or malunion of the tibia or fibula which could warrant a higher rating.  The Veteran's job as a truck driver is sedentary and does not cause him pain.  He is able to climb in and out of the cab of his truck without difficulty.  Although standing and walking are reportedly limited to 10 minutes with some pain on motion, the Veteran does not wear a knee brace and does not treat his pain with prescription medication.  He has reported having no problems with the activities of daily living and has not demonstrated functional loss due to fatigue, weakness, lack of endurance or incoordination of the knee, beyond the limitation of range of motion and pain upon movement described herein.  

The Board notes that the absence of articular cartilage could warrant a rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  However, a maximum rating of 10 percent is available under Diagnostic Code 5259.  Moreover, the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from the limitation of motion contemplated by Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-98, (August 14, 1998) (limitation of motion is a relevant consideration under DC 5259).  Therefore, award of a separate rating under Diagnostic Codes 5259 is not appropriate and would constitute pyramiding.  38 C.F.R. § 4.14.

Addressing extraschedular considerations, the Veteran's right knee disability is productive of some limitation of motion and pain, manifestations that are contemplated in the rating criteria.  The Veteran reports no periods of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

2.  DDD of the lumbar spine

The Veteran's DDD of the lumbar spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5242.  Pursuant to this formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

At his August 2010 VA examination, the Veteran reported occasional intermittent pain from overuse and lifting.  The Veteran reported no incapacitating episodes within the previous year.  The Veteran takes Tylenol as necessary for pain but does not require the use of a brace.  The VA examiner found no ankylosis, scoliosis or reversed lordosis of the spine.  ROM testing indicates that the Veteran was capable of thoracolumbar forward flexion to 90 degrees and extension to 30 degrees with mild pain but no increased pain upon repetition.  The Veteran was capable of left and right flexion to 30 degrees each and left and right rotation to 30 degrees each, with no evidence of pain upon repetition.  Repetition in all planes of motion showed no increase in fatigue, weakness, lack of endurance or incoordination.  The Veteran did not report and the examination did not reveal any neurologic abnormalities, including bowel or bladder symptoms or any radicular symptoms. 

The preponderance of the evidence shows that, even considering the Veteran's pain and corresponding functional impairment, his low back disability does not warrant a rating in excess of 10 percent.  The Veteran's thoracolumbar flexion, extension and combined range of motion are not limited to the degree necessary to warrant a higher rating and the record also does not show any abnormal gait, ankylosis, reversed lordosis or abnormal kyphosis.  

The Veteran's low back condition does not appear to produce functional loss beyond the limitation of range of motion and occasional pain upon movement described herein.  The Veteran reports that he does no lifting in his current job and is able to handle his function as a driver without difficulty.  The Veteran has not indicated that his low back condition interferes with any other aspects of his daily routine and contemporaneous treatment records associated with the claims file do not indicate other difficulties related to his lower back.  

Addressing extraschedular considerations, the Veteran's low back condition is productive of occasional pain and limitation of motion, manifestations that are contemplated in the rating criteria.  The Veteran reports no periods of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


